     Case 2:18-cv-00740-MCE-DMC Document 83 Filed 07/23/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LANCE WILLIAMS,                                   No. 2:18-CV-0740-MCE-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    D. JUST,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion for a Peavy hearing (ECF No.

19   81). For the reasons discussed below, plaintiff’s motion is denied.

20
21                                           I. BACKGROUND

22                  This action proceeds on plaintiff’s civil rights complaint, filed on April 3, 2018

23   against defendants D. Just and T. Villescaz. See ECF No. 1. On February 15, 2019, the Court

24   issued its scheduling order, establishing a period of time for discovery and setting a deadline for

25   submission of dispositive motions. See ECF No. 24. On August 26, 2019, defendant Villescaz

26   filed a motion for summary judgement. See ECF No. 47. In his motion, Villescaz argued that

27   plaintiff failed to exhaust his administrative remedies through the grievance process available

28   from the California Department of Corrections and Rehabilitation (CDCR), thus violating the
                                                        1
     Case 2:18-cv-00740-MCE-DMC Document 83 Filed 07/23/20 Page 2 of 3

 1   Prison Litigation Reform Act (PLRA). On March 31, 2020, the Court issued findings and

 2   recommendations recommending that defendant Villescaz’s motion for summary judgement be

 3   granted. See ECF No. 66. On May 27, 2020, the District Judge adopted the Court’s findings and

 4   recommendations and dismissed defendant Villescaz. See ECF No. 73. Plaintiff then appealed

 5   this dismissal to the Ninth Circuit Court of Appeals, which subsequently denied plaintiff’s appeal

 6   for lack of jurisdiction. See ECF No. 80. After this denial, plaintiff brought forth this pending

 7   motion for a Peavy hearing. Specifically, plaintiff seeks this hearing to “develop the facts about

 8   the exhaustion issue. . .” ECF No. 81, pg. 1.

 9

10                                            II. DISCUSSION

11                  In seeking a “Peavy hearing”, plaintiff is referencing Peavy v. Conley, 544 F.3d

12   739 (7th Cir. 2008). In Peavy, the Seventh Circuit questioned the Ninth Circuit’s approach to

13   exhaustion under the PLRA, which at the time was governed by Wyatt v. Terhune, 315 F.3d 1108

14   (9th Cir. 2003). In Wyatt, the Ninth Circuit concluded that exhaustion was best raised as an

15   unenumerated Rule 12(b) motion because failure to exhaust under the PLRA is an affirmative

16   defense. See id. at 1119-20. The Seventh Circuit disagreed with the approach, but agreed with

17   the result that failure to exhaust should be addressed by way of motion rather than simply

18   asserting the defense as an answer to the complaint. See Peavy, 544 F.3d at 741. Ultimately, the

19   Seventh Circuit crafted a three-step approach to address the issue, stating in part that:

20                  The sequence to be followed in a case in which exhaustion is contested is
                    therefore as follows: (1) The district judge conducts a hearing on
21                  exhaustion and permits whatever discovery relating to exhaustion he
                    deems appropriate [. . .]
22
                    Id. at 742.
23

24                  However, since Peavy, the Ninth Circuit has overturned Wyatt with the case

25   Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014) (en banc), in which the Ninth Circuit concluded

26   that an unenumerated Rule 12(b) motion is not generally the proper approach for raising
27   exhaustion. See id. at 1168. While an unenumerated Rule 12(b) motion may be appropriate in

28   the rare event failure to exhaust is clear on the face of the complaint, defendants are encouraged
                                                        2
     Case 2:18-cv-00740-MCE-DMC Document 83 Filed 07/23/20 Page 3 of 3

 1   to raise the issue by way of a motion for summary judgment. See id. at 1168-69.

 2                  In his motion, plaintiff demands that he be permitted a hearing in order to develop

 3   the facts relevant to exhaustion. See ECF No. 81. However, a review of the docket reflects that

 4   he has already been granted an opportunity to develop those facts. The Court issued a scheduling

 5   order opening discovery on February 15, 2019. See ECF No. 24. Plaintiff had several months to

 6   pursue discovery, which he did. See e.g. ECF No. 40 (plaintiff’s motion to compel); see also

 7   ECF No. 37 (order granting plaintiff’s request for issuance of a subpoena). Defendant Villescaz

 8   filed a motion for summary judgment arguing failure to exhaust. See ECF No. 47. Plaintiff had

 9   an opportunity to present whatever evidence he had to support exhaustion in opposition to

10   defendant’s motion. The Court determined the evidence was undisputed that plaintiff failed to

11   exhaust as to defendant Villescaz, who was ultimately dismissed from the case. See ECF No.

12   73. Plaintiff did not ask this Court to certify the issue for interlocutory appeal and the Ninth

13   Circuit rejected plaintiff’s interlocutory appeal from this determination for lack of

14   jurisdiction. See ECF No. 80. Thus, plaintiff had ample opportunity to develop the factual record

15   regarding the exhaustion issue and his pending motion is unnecessary.

16

17                                           III. CONCLUSION

18                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for a Peavy

19   hearing (ECF No. 81) is denied as unnecessary.

20
21   Dated: July 22, 2020
                                                            ____________________________________
22                                                          DENNIS M. COTA
23                                                          UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                        3
